Citation Nr: 1109491	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-15 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder - including depression, schizoaffective disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from August 1982 to August 1985.  His appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for depression.  But since he also has received additional diagnoses of schizoaffective disorder and bipolar disorder, the Board is recharacterizing his claim to also include these other disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Since, however, the claim requires further development, the Board is remanding the claim to the RO - rather than to the Appeals Management Center (AMC), since the Veteran is represented by a private attorney.


REMAND

The Veteran claims that he developed a psychiatric disorder while on active duty in the military.  However, the Board finds that additional evidentiary development is needed before it can adjudicate this claim. 

Unfortunately, not all of the Veteran's service treatment records (STRs) are on file.  However, the available STRs show he was seen in May 1983 after stating that he wanted to kill people while intoxicated.  The only diagnoses at that time were alcohol abuse and personality disorder; no other psychiatric disorder was identified in service or for several ensuing years.

Disability resulting from alcohol abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Similarly, a personality disorder is not considered a disease or an injury within the meaning of applicable legislation for VA disability compensation purposes and, thus, absent certain limited exceptions, also usually is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Here, it was not until approximately twenty years after service that the Veteran began receiving VA outpatient treatment for depression.  In September 2003 a major depression screen was positive.  A July 2004 treatment report notes his statement that he had been depressed for a few years.  He also reported a history of fighting a lot in service, but added that he had had problems with his temper and getting into fights all his life.  The diagnosis was depressive disorder.


Treatment records dated in 2006 and 2007 also list a diagnosis of depressive disorder, not otherwise specified, after noting various stressors involving financial problems, his medical condition (gout), and not being able to see his son.  A June 2009 report from Park Place Behavioral Health Center contains diagnoses of bipolar disorder and alcohol dependence in sustained full remission.  None of these records indicates the Veteran's psychiatric disorder had its onset in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In January 2011, however, the Veteran had a mental status evaluation by E.T., M.D., a private psychiatrist, which included a review of the claims file for the pertinent medical and other history.  Dr. E.T. concluded the Veteran suffers from schizoaffective disorder, bipolar type, and that this condition began during his military service.  In explanation, Dr. E.T stated:

At the time of evaluation it was determined that the veteran had the onset of psychological symptoms in 1983 while on active duty in the United States Marine Corps.  Psychological symptoms detected on evaluation in 1983 attributed to Personality Disorder in retrospect now appear to be the earliest prodromal symptoms of Schizoaffective Disorder.  The Personality disorder made in 1983 was made without knowledge of the veterans [sic] future deterioration and is discounted in favor of the current diagnosis of Schizoaffective Disorder.  

Dr. E.T.'s opinion indicates the Veteran's current psychiatric disorder had its onset in service.  However, this medical opinion does not provide a sufficient basis to grant the claim at this time because it does not appear to be based on an accurate review of the Veteran's history.  For example, Dr. E.T. never discussed or accounted for the fact that the Veteran went nearly twenty years after the conclusion of his military service in 1985 without any further documented complaint or treatment for any sort of mental illness.  And while this, alone, is not dispositive of whether he was experiencing mental illness during those many intervening years, it is nonetheless evidence to be considered in making this important determination.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.).  Moreover, when he did finally seek treatment for depression in July 2004, he reported that he had been depressed for only a few years, so not seemingly dating back to his military service.  He also has at other times acknowledged fighting a lot in service, but also having had similar problems with his temper and getting into fights all his life, so even before his service.  Dr. E.T. never addressed this additional history in his report.  So it is unclear whether he applied valid medical analysis to all significant facts of this case in reaching his conclusion that the Veteran's psychiatric disorder began during or is a consequence of his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board therefore is requesting additional medical comment on this determinative issue of causation.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an examination and opinion when necessary to fairly decide a claim).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA compensation examination for additional comment on the etiology of his psychiatric disorders (considering all diagnoses) - and, in particular, the likelihood (very likely, as likely as not, or unlikely) that any current disorder either originated during his military service from August 1982 to August 1985 or is otherwise the result of his service.

All diagnostic testing and evaluation needed to make this important determination regarding causation should be performed.  The claims file also must be made available to the designated examiner for review of the pertinent medical and other history, including concerning the evaluation and treatment the Veteran received during service in May and June 1983 for what were considered at the time to have been alcohol abuse and a personality disorder, the fact that he went many years after his discharge in August 1985 without any further complaint or treatment, and that he reported only a relatively recent history of depression (i.e., a few years) when initially seen after service in July 2004.  As well, however, the VA examiner must consider the more recent supporting statement from E.T., M.D., a private psychiatrist, essentially concluding that the current diagnosis of bipolar-type schizoaffective disorder is, in fact, a progression of the prodromal symptoms the Veteran initially experienced in service that were erroneously attributed to a personality disorder.

The VA examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

2.  Then readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


